 Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 1 of 17 PageID: 1




GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
25 Market Street
P.O. Box 112
Trenton, New Jersey 08625
Attorney for Defendant, New Jersey Catastrophic Illness in Children Relief Fund
Commission

By:      Michael R. Sarno (N.J. Bar ID #028492004)
         Deputy Attorney General
         (609) 376-3200
         Michael.Sarno@law.njoag.gov

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

R.Z.,
                                                 HON. ______________________,
        Plaintiff,                                         U.S.D.J.

   v.                                             CIVIL ACTION NO. ________
NEW    JERSEY  CATASTROPHIC
                                                     NOTICE OF REMOVAL
ILLNESS IN CHILDREN RELIEF
FUND COMMISSION,

        Defendant.

TO THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY:

         This Notice of Removal having been opened to the Court by counsel - Gurbir

S. Grewal, Attorney General of New Jersey, and Deputy Attorney General Michael R.

Sarno - appearing on behalf of Defendant, New Jersey Catastrophic Illness in Children

Relief Fund Commission (“Commission”), and in accordance with the provisions of 28

U.S.C. §§ 1441 and 1446, states the following:

                                          -1-
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 2 of 17 PageID: 2




      1.     The Commission is a defendant in a civil action brought in the Superior

Court of New Jersey, Law Division, Middlesex County, entitled R.Z. v. New Jersey

Catastrophic Illness in Children Relief Fund Commission, bearing Docket Number MID-L-

1450-21.

      2.      The United States District Court has original jurisdiction over this action

pursuant to 28 U.S.C. § 1331.

      3.      This action is removable to the District Court pursuant to 28 U.S.C. §

1441(a).

      4.      Plaintiff, R.Z., filed her Amended Complaint with the Superior Court of

New Jersey, Law Division, Middlesex County, on or about March 17, 2021. The

Summons and Amended Complaint were then officially served upon the Commission

on or about April 21, 2021.1 (See attached hereto as Exhibit A, Plaintiff’s Summons and

Amended Complaint).

      5.     The Second Count of the Amended Complaint asserts a federal statutory

claim, alleging a violation of the “Federal Americans with Disabilities Act (ADA).” (See

Ex. A, Pl. Am. Compl., Second Count, ¶ 2). Moreover, the First Count of the Amended

Complaint can be reasonably construed as a federal constitutional claim, alleging a

violation of “due process of law” for religious discrimination. Id. at First Count, ¶¶ 16,



      1
        To the best of the Commission’s knowledge and belief, the original complaint
was never served on it. In that connection, Plaintiff has never filed any proof of service
regarding service of the original complaint on the Commission.
                                           -2-
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 3 of 17 PageID: 3




19.

       6.   There are no other defendants named in this lawsuit. Thus, the Commission

is unaware of any other party having been served with the Amended Complaint whose

consent to removal would be required.

       7.   This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(1)

and (3) - which allows the Commission to remove pursuant to 28 U.S.C. § 1331 on the

basis of federal question jurisdiction - because it is filed within thirty (30) days of service

of a copy of the Summons and Amended Complaint on the Commission.

       WHEREFORE, the Commission respectfully requests that the action now

pending in the Superior Court of New Jersey, Law Division, Middlesex County, entitled

R.Z. v. New Jersey Catastrophic Illness in Children Relief Fund Commission, bearing Docket

Number MID-L-1450-21, be removed to this Court.

                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY

                           By:___/s/ Michael R. Sarno
                                 Michael R. Sarno
                                 Deputy Attorney General


Date: May 13, 2021




                                             -3-
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 4 of 17 PageID: 4




                         EXHIBIT A




                                    -4-
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 5 of 17 PageID: 5
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 6 of 17 PageID: 6
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 7 of 17 PageID: 7
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 8 of 17 PageID: 8
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 9 of 17 PageID: 9
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 10 of 17 PageID: 10
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 11 of 17 PageID: 11
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 12 of 17 PageID: 12
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 13 of 17 PageID: 13
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 14 of 17 PageID: 14
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 15 of 17 PageID: 15
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 16 of 17 PageID: 16
Case 3:21-cv-11159-FLW-ZNQ Document 1 Filed 05/13/21 Page 17 of 17 PageID: 17
